Citation Nr: 1759341	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 25, 2017 and in excess of 20 percent therefrom for service-connected hidradenitis suppurativa with scars, right axilla. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction presently resides at the RO in Winston-Salem, North Carolina. 

In a March 2011 rating decision the RO awarded an increased evaluation of 10 percent, effective October 16, 2008.  Subsequently, in an August 2017 rating decision, the RO awarded an increased evaluation of 20 percent, effective May 25, 2017.  As these ratings do not represent the maximum rating available for this disability, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded this case in August 2014 and April 2017 for additional development.  The RO has since complied with the Board's directives and this matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that VA's duty to assist is fully satisfied.  

Initially, the Board notes that in evaluating a disability, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, although the Veteran's service-connected right axilla hidradenitis suppurativa, with scars is currently rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, for painful or unstable scars, the Board must also consider whether a higher rating is available under other potentially applicable diagnostic codes.  

Significantly, the Veteran contends that the pain caused by her scars limits her range of motion.  See June 2011 VA Form 9.  Moreover, in the Veteran's December 2014 and May 2017 VA examinations she reported symptoms of tenderness, burning pain, flare-ups, and sensitivity.  The VA examiners found that the pain associated with the Veteran's service-connected right axilla hidradenitis suppurativa, with scars limited her ability to use her right arm.  

In light of the foregoing, the Board finds that the criteria under 38 C.F.R. § 4.118, DC 7805 are also applicable.  In pertinent part, under DC 7805, any disabling effects of scars not considered in a rating provided under DCs 7800-04 are to be evaluated under an appropriate diagnostic code.  Here, the Veteran's range of motion loss of her right arm is not considered under DCs 7800-04 and is more appropriately evaluated under 38 C.F.R. § 4.71a, 5201, for limitation of motion of the arm.  

Unfortunately, however, while the evidence of record indicates that the Veteran's service-connected right axilla hidradenitis suppurativa, with scars results in functional limitations, such evidence does not include sufficient detail regarding the severity of such functional limitations.  More specifically, in order to assign a rating based on functional limitations, additional information is necessary to ascertain the specific types and degrees of limitation of motion that the Veteran is experiencing as a result of her service-connected right axilla hidradenitis suppurativa, with scars.  Therefore, the Board finds that an additional VA examination is required to adequately evaluate the disabling effects of the Veteran's skin disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected connected right axilla hidradenitis suppurativa, with scars.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.

After a review of the claims file and examination of the Veteran, the examiner should provide a detailed description of the symptoms and functional impairments related to the Veteran's right axilla hidradenitis suppurativa, with scars.

The examiner must describe specifically the amount and measurements of the scars and degree of limitation of motion related to, or caused by the right axilla hidradenitis suppurativa, with scars, including as due to pain, and specifically stating the point at which pain begins.

If the right axilla hidradenitis suppurativa, with scars affects limitation of motion, full range of motion testing of the affected joint(s) must be performed where possible.  The affected joint(s) should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Such findings should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the examiner must provide an adequate explanation as to why.

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

